 
 
I 
108th CONGRESS 2d Session 
H. R. 4479 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2004 
Ms. Carson of Indiana (for herself, Mr. Clay, Ms. Lee, Mr. Owens, Mr. Thompson of Mississippi, and Ms. Watson) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Help America Vote Act of 2002 to prohibit States from denying certain veterans who have been convicted of a felony and who have completed their sentence the opportunity to register to vote or vote. 
 
 
1.Prohibiting States From Denying Voter Registration or Voting by Certain Veterans Convicted of Felonies 
(a)In GeneralSection 303(a) of the Help America Vote Act of 2002 (42 U.S.C. 15483(a)) is amended by adding at the end the following new paragraph: 
 
(6)Prohibiting states from denying registration or voting by certain veterans convicted of felonies 
(A)In generalNo State may prohibit any individual who is a veteran from registering to vote for any election for public office, or from voting in any election for public office, on the grounds that the individual has been convicted of a felony if (at the time the individual seeks to register to vote or vote) the individual is no longer in the custody of, or subject to supervision by, the State or the Federal government as a result of the individual’s conviction. 
(B)Veteran definedFor purposes of this paragraph, the term veteran means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable (as described in section 101(2) of title 38, United States Code).. 
(b)Mandatory Application of 2004 Effective DateSection 303(d)(1)(B) of such Act (42 U.S.C. 15483(d)(1)(B)) is amended by adding at the end the following sentence: The previous sentence shall not apply with respect to the requirements of subsection (a)(6)..   
 
